TO BE PUBLISHED




                                2011-sc.:.000255-KB


 KENTUCKY BAR ASSOCIATION                                                 MOVANT




'v.                             IN SUPREME' COURT.



 LAUREN M. THOMPSON                                                  RESPONDENT



                               OPINION AND ORDER



           Lauren Thompson was admitted to practice law in the Commonwealth of

 Kentucky on April 30, 2010. Her bar roster address is 100 Logan St., Suite
                        (

 201, Williamson, West Virginia 25661, and her KBA Member Number is 93483.

 On April 10, 2017, the Supreme Court of Appeals of West Virginia suspended

 Thompson from the practice oflaw for three (3) months; ordered Thompson to
                                                       ' \.

 complete an additional twelve (12) hours of continuing legal education; and

 required Thompson to pay the costs of the disciplinary proceedings.     On May

 31, 201 7, the Kentucky Bar Association (KBA) filed a petition asking this Court

 to order Thompson to show cause why we should not impose ,reciprocal

 discipline and,· in the event we found cause lacking, to impose that discipline
       '                                           .          .
·pursuant to Supreme Court Rule (SCR) 3.435. On June 7, 2017, we issued a

 show cause order, and on August 1, 2017, Thompson filed a response objecting
 to the i~position of reciprocal discipline. This matter is now ready for decision

 by the Court.

                   /
                                   I. BACKGROUND.
                                         \   ,




 A.     Procedural History and Ch,arges.

        West Virginia instituted disciplinary charges against Thompson on

 January 6, 2016. The Hearing Panel Subcommittee (HPS) found violations of

 the West Virginia Rules of Professional Conduct and recommended that

Thompson be suspended for three months, required to petition for

 reinstatement, and attend an additional twelve hours of continuing legal

 education in the. area of abuse and neglect and/ or law office management in
                           .             \                .
 addition to paying the costs of the disciplinary proceeding. The Supreme Court

 of Appeals of West Virginia adopted the three-month suspension recommended

 by HPS, along with the recommendation of the_ completion of additional

continuing legal education;
                  .         held
                             .
                                 that automatic reinstatement. after suspension
                                                                            .


of three months was appropriate; and required Thompson to pay the costs of

 the disciplinary proceedings.I The Supreme Court of Appeals of West Virginia.

described the facts of Thompson's violations as follows:

       In 2013, Ms. Thompson was appointed guardian ad litem of a four-
       month-old infant who was the subject of CPS [child protective
       services] proceedings.· Ms. Thompson rep:resented-·the child as
                                                          -          .
       I  We note that the Chief Justice of the Supreme Court of West Virginia
  dissented from the majority opinion and would impose an 18-month suspension, to be
  followed by two years of supervised practice, as well as the other sanctions adoptei:i by
                                                                         I
  the majority. Justice Workman concurred in the suspe:r;ision .issued by the majority,
. but would have permanently barred Thompson from taking court appointments as
  guardian adlitemin abuse/neglect and family law matters, and would require that
  she petition for remstatement and undergo one year.of supervised practice subsequent
  to any r~instatement. Lawyer Disciplinary Board v. Thompson, 16-000_3 (WV 2017).

                                                 2
  guardian ad litem throughout the course or' the abuse and neglect
  proceedings. On or about February 9, 2015, the Circuit Court of
  Mingo County, the Honorable John Cummings, Senior Status
  Judge, presiding, entered an order terminating the parental,
  custodial, and guardianship rights of the child's biological mother
  and father. Ms. Thompson represented to Judge Cummings that,
  upon her independent investigation, she agreed with the position
. of CPS and recommende~ that the pare?tal rights be terminated~

 Both the mother and father filed notices of intent to appeal with
 this Co_urt. Initially, we issued separate scheduling orders ·for each
 parent's appeal. Subsequently, this Court issued an order ·
 directing the filing of ajoint appendix and further ordering the
 filing of briefs or summary responses by Ms. Thompson as ·
 guardian ad litem on or before May 20, 2015.

 Ms. Thompson failed to file a brief or summary response .on or
 before May 20, 2015. On·May 22, 2015, a staff member of the
 West Virginia Supreme Court Clerk's Office ("Clerk's Office")
 telephoned Ms. Thompson's law office and left a message with an
 office assistant advising that the briefs. in the pending appeals were
 past due. Thereafter, no responsive briefs were filed by Ms~
 Thompson.

 By Order entered May 27, 2015, this Court issued Notices of Intent
 to Sanction and Amended Scheduling Ordets in the appeals of
 both the father and the mother. The Order directed Ms. Thompson
 to file briefs or summary responses on or before June 1, 2015.
 She was reminded· that failure to comply could result in the
 imposition of sanctions. The Notices and Orders were issued
 through certified mail.

 Again, Ms. Thompson failed to file a brief or summa:ry response as
 requir~d of guardians ad litem and as ordered by this Court. On ·or
 about Friday, June 5, 2015, a struf attorney in the Clerk's Office
 sent Ms. Thompson an e-mail" advising her that the Court had
 issued Notices of Intent to Sanction. Copies of the Notices were
 included as attachments to the e-mail. The staff attorney
 requested that Ms. Thompso_n file her responses as soon as
 possible. On Monday, June 8, 2015, Ms. Thompson e-mailed the
 staff.attorney stating, in pertinent part, "I have no idba what is .
 going on. . . . .I was unaware of any of this. I will figure out what
 has happened today."                                       ·

Thereafter, the staff attorney replied to Ms. Thompson advising her
that respo·nses could be submitted by fax to the Clerk's Office
                                   3
       together with a motion· to file the responses out of-time. The staff
       attorney attached a signed confirmation demonstrating that Ms.
       Thompson's law office had received the Notices and Orders of May
       27, 2015.

       We note that Ms. Thompson testified before the. HPS that she was
       uriaware of the pending appeals until she received the e-mail on
       June 8, 2015. Specifically, Ms. Thompson testified to a lack of
       staff and staff failures at her office that resulted in her lack o.f
       knowledge of the appeals. Ms. Thompson did recognize her
       ultimate responsibility for any problems and challenges with her
       staff.

      ·. Still having received no briefs or summary responses from Ms.
         Thompson, this Court, on its own motion, entered Orders on June
         11, 2015, wherein rules to show cause in contempt were awarded
         and issued against Ms. Thompson in bo~ appeals for her failure to
         timely- file the response briefs. The rules to show cause why she
         should not be held in contempt of court were returnable on ·
         September 2, 2015, unless sooner mooted by the filing of briefs.
         Ms. Thompson personally signed the return receipt confirmation
         on June 17, 2015, indicating she received the Orders of June 11,
         2015. Nevertheless, Ms. Thompson continued in her failure to
         represent the infant and failed to file any responses .

       . . . .Staff in the Clerk's Office called, contacted, and/ or attempted
       to contact Ms. Thompson about. ~he filing of responses on July 5,
       2015; July 23, 2015; August 7, 2015; and August 14, 2015. On
       each occasion, Ms. Thompson was unavailable to take the calls.
      -Further, Ms, Thompson did not return any of the phone calls or
       contacts from the Clerk's Office.

      -It appears that Thompson blamed her failure to respond on office. ~taff

 and also on her frustrations with the Department of Health and Human

· Resources (DHHR)
               .
                   in Mingo County, West Virginia. Thompson
                                                          .
                                                            conveyed these

 frustrations to Judge Cummings at a judicial review hearing of the infant child,

 wherein Judge Cummings advised her to file her briefs or the West Virginia

 Supreme Court would implement sanctions.




                                          4
        Thompson finally submitted her briefs the day before oral argument on

  the show cause order. On September 3, 2015, the West Virginia Supreme

  Court enter_ed an Order finding that Thompson's justification for failing to file

  her briefs was unsatisfactory. The West Virginia Supreme Court issued a

  second rule to show cause why she should not be held in contempt. Thompson

  responded to the Order to Show Cause asserting that her concerns with the            .

  DHHR were the reasons for the late filing of her briefs. Oral argw;nent on the

· . show cause order was held on September 15, 2015. On September 30, 2015,

  the West Virginia Supreme Court held Thompson in contempt and ordered that·

  she be denied eligibility for
                            .,
                                guardian ad litem and other court_appointments
                  J                                                           .


  until such time as the investigation of disciplinary proceedings could conclude.

        The Office of Disciplinary Counsel (ODC) found that Thompson failed to

  timely file a. brief or a summary response as a guardian ad litc::m for a child in

  the abuse and neglect case, thus viofating the West Virginia Rules of
                                                  I

 ·Professional Conduct (Rules) l.l[competence], l.3[diligence], and

  8.4(d)[prejudice to the administration of justice]. The ODC also found that

  Thompson   f~led    to zealously advocate for her ciient, the child, in the abuse

  and neglect proceedings and because her own actions caused delay and

  potential harm to the minor child by delaying permanency by several months,

 violated Rules l. l[competence], 1.2 [failure to take necessary action on miiior's

  behalf to achieve ultimate goal of permanency], and 1.7 [conflict of inte~est].

  finally, the ODC found that Thompson violated Rule 8.4(d) [prejudice to the

  administration of justice] and Rule 3.4(c) [knowingly disobeying an obligation

                                            5
        \

                                                                                           \
~   .




        under the rules of a   ~ribunal]   when she failed to obey numerous orders from

        the Supreme Court to file a brief
                                     .
                                          or summary response which. resulted in a

        finding of contempt by the highest court in the state.

                                             II. ANALYSIS.

               The only question for this Court to decide is whether identical reciprocal

        discipline or a lesser sanction is warranted. This Court shall "iIJJ.pose the

        identical discipline uriless Respondent proves     ~y   substantial evidence: (a) a

        . lack of jurisdiction or fraud in the out-of-state disciplinary proceeding, or (b) .

        ·that misconduct established warrants substantialiy different discipline ih this

        state." SCR 3.435(4).

               Thompson has not alleged lack of jurisdiction or fraud in the West

        Virginia proceedings. Thompson does assert, in her Response to Petition for ·

        ~eciprocal   Discipline, that her misconduct warrants substantially different

        discipline in the Commonwealth. In large part, Thompson, although

        acknowledging her failure to timely file her briefs, continues to assert that she

        had good reason to do so. This Court is not convinced. Thompson may have

        had frustrations with the West Virginia DHHR and those frustrations may have

        been well-founded. Those frustrations, however, did not provide justification

        for Thompson's willful disregard of the West Virgipia s.upreme Court's orders.

        Furthermore, those frustrations do·l}ot support her'·conten.tion that this Court

        should impose a lesser sanction.

               Thompson argues that she should only be· given a reprimand in

        Kentucky because the West Virginia disciplinary actio:ps and subsequent

                                                   6
     suspension had a negative impact on her law practice, which .in her' view, is

     more than enough punishment for her actions. In light of the West Virginia

     sanctions, ana the dissents that would impose harsher penalties, this Court i~

     .not persuaded by Thompson's arguments.

     ACCORDINGLY, IT·IS HEREBY ORDERED THAT:

     1.    Respondent, Lauren Thompson, is subject to reciprocal discipline for the
                                              '
           misconduct found by th_e West Virginia Supreme Court. Respondent's

           misconduct iS established conclusively for purposes of disciplinary
                                 \

           proceedings in this State.

     2.   /Respondent is suspended from the practice of law in Kentucky for a

           pe_riod of three months. The period of suspension shall commence op the
                I




           date of entry of this Opinion and Order. Respondent is also. ordered.to
                                                                           '\
           complete an additional twelve (12) hours of continuing legal ·education

           classes in the area of abuse arid neglect and/ or ethics and law office

           management. Proof of comple_tion of the additional        ~ontinuing   legal

           education classes in West Virginia will comply w~th.this Order.
                                      .           (




     3.    In       ac~ordance with SCR\3.450, Respondent is directed to pay all costs
           associated with these disciplinary proceedings against her, if there are

           any, for which execution may issue from this Court upon finality of this
                            .             i   .                  .




           Opinion and Order.

     4.    Should Respondent currently have any clients, .pursuant to SCR           3.390~


           she shall, within ten days from the entry of this Opinion and Order,

           notify all clients in writing of her inability to represent them, and notify
~.



                                                      7   \
all courts in which she has matters pending of her suspension from the

practice of law,
             .
                 and furnish copies of said letters
                                             .
                                                    of notice to the Office of
                                                     ~




Bar Counsel. To the extent po~ssible, Thompson shall immediately c~ncel

and ce_ase any ac;ivertising activities in   whi~h   she is engaged.·
          I       .
All sitting. All concur.

ENTERED: September 28, 2017.




                                    8